Ostrander, J.
(after stating the facts). The receipt for money was competent evidence of the date and amount of money paid by plaintiff to defendant. It was competent evidence of a contract to sell and convey the land therein described. It was not evidence of a contract to sell and convey the land described in the declaration, and which plaintiff claims to have bargained for. It follows that the contract for the purchase and sale of that land, if one was made, rested and rests entirely in parol. Considered as a mere receipt for money, it was competent to explain and even to modify the terms of the instrument. Considered as a contract for the sale and purchase of real estate, it was not competent to correct it, or reform it, in this action. Nothing is better settled than that in this State courts of law have no jurisdiction to reform written instruments. All evidence of the value of other land was immaterial. We are referred to no authority which sustains the rulings complained of.
During the argument to the jury the following colloquy took place between the trial judge and counsel for defendant :
“ Counsel: I understand there is one question of fact to be discussed and decided by the jury, and that is as to the value. Isn’t that the only question, your honor ?
“ The Court: Well, there might be another question, *362Mr. Scott, in reference to this paper; its being intended to refer to the same land which he had written about.
“Counsel: Yes, your honor.”
Later, the following:
“The Court: Mr. Scott, just repeat that statement again, if you please, what you were saying — if they should determine that this was a slip of the pen.
“Counsel: If you should determine that this was a slip of the pen, this ‘5,’ and was actually intended by Mr. Gustin as a ‘ 6,’why then the sole question to determine, after you determine that — then the sole question to determine would be the value of this property. Isn’t that right, your honor ?
“The Court: That is just right.”
Appellee contends here that because these statements were made appellant ought not to be heard to object that the court permitted the jury to reform the instrument. Counsel for appellant had the right to address the jury upon the questions of fact which the 'court decided should be submitted. He had been overruled in his contentions, had saved the rights of his client upon the record, and did not waive his objections because he proceeded with the discussion of questions which, under the ruling of the court, were for the jury.
We have not overlooked an argument made by appellee based upon the idea that there was a doubt, raised by inspection of the instrument, concerning the figures made therein. We find no evidence tending to prove that the figures were any of them illegible. If they were, the jury was not permitted to determine what figures were actually made. '
Upon the undisputed testimony, the plaintiff was entitled to verdict and judgment for the money paid to defendant, with interest. The judgment must be reversed, with costs of both courts, and a new trial granted.
Hooker, Moore, McAlvay, and Brooke, JJ., concurred.